 1

 2

 3
 4
                3034
 5   3425

 6
 7

 8

 9

10

11                                                   00537

12
            ,
13                                     APPROVAL OF
14

15
                    ,
16
                .
17

18

19                      11 6
20                                              ,
21                         Dixon
22

23                      2019.
24

25

26

27

28


                                   1                         00537
 1                                          Dixon
 2

 3           .
 4

 5
                 ox 36025
 6
 7                                   3034
                                    5657
 8                              5010
 9
                    4, 2020
10

11

12

13

14
                            .
15   DATED: January 28, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                            2       00537
